232 S.W.3d 487 (2006)
Reginald TERRY, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 05-1308.
Supreme Court of Arkansas.
March 16, 2006.
Ronald Carey Nichols, for appellant.
No response.
PER CURIAM.
Appellant Reginald Terry is represented in the instant appeal by attorney Ronald Carey Nichols. The record was timely lodged in this case and briefing was commenced on December 1, 2005. The original deadline to file Appellant's brief was January 10, 2006. Counsel requested and received a final extension to file the brief, and the deadline was extended to February 24, 2006. On February 28, 2006, counsel tendered the brief but it was rejected by the Supreme Court Clerk, because it was belated. Counsel then filed the instant motion for leave to file a belated brief.
The motion to file the belated brief is granted. A copy of this per curiam is forwarded to the Supreme Court Committee on Professional Conduct.